                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

FEDERAL TRADE COMMISSION,

       Plaintiff,

v.                                                          Case No. 6:18-cv-862-Orl-37DCI

MOBE LTD.;
MOBEPROCESSING.COM, INC.;
TRANSACTION MANAGEMENT
USA, INC.; MOBETRAINING.COM,
INC.; 9336-0311 QUEBEC INC.; MOBE
PRO LIMITED; MOBE INC.; MOBE
ONLINE LTD.; MATT LLOYD
PUBLISHING.COM PTY LTD.;
MATTHEW LLOYD MCPHEE; and
SUSAN ZANGHI,

       Defendants.


                                           ORDER

       Mark J. Bernet (“Receiver”) moves for payment for services rendered by himself

(Doc. 241 (“Receiver Application”)) and authorization to pay the law firm Akerman LLP

for services rendered (Doc. 243 (“Akerman Application”)). On referral, United States

Magistrate Judge Daniel C. Irick recommends granting the Receiver Application,

awarding $99,957.00 in fees. (Doc. 247, p. 7.) He recommends granting in part the

Akerman Application, awarding $21,330.00 in fees and $490.00 in expenses, and denying

the Akerman Application in all other respects, finding the Receiver failed to provide

sufficient justification for the hourly rate charged for a paralegal. (Id. at 5–7.)

                                                  -1-
       No objections were filed, and the time for doing so has now passed. Absent

objection, the Court reviewed the Report and Recommendation only for clear error. See

Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D.

Fla. Jan. 28, 2016); see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

Finding none, the Court adopts the Report and Recommendation (Doc. 247) in full.

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

              247) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The Receiver’s Verified Third Application for Payment for Services

              Rendered (Doc. 241) is GRANTED and the Receiver is authorized payment

              of $99,957.00 in fees.

       3.     The Receiver’s Verified Third Application for Payment for Services

              Rendered and Reimbursement for Costs Incurred by Akerman LLP (Doc.

              243) is GRANTED IN PART AND DENIED IN PART:

              a.     The Receiver is authorized to pay Akerman LLP $21,330.00 in fees

                     and $490.00 in expenses;

              b.     In all other respects, the Akerman Application is DENIED.

       DONE AND ORDERED in Chambers in Orlando, Florida, on January 8, 2020.




                                                -2-
Copies to:
Counsel of Record
Pro se party




                    -3-
